Citation Nr: 1708891	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a urinary tract disorder, to include neurogenic bladder; benign prostatic hypertrophy (also claimed as urological/prostate condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty in the Army from July 1944 to December 1944 and in the Merchant Marine from October 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

At the Veteran's request, the Board remanded this appeal in October 2014 to arrange a hearing before a Decision Review Officer at the RO. The requested hearing took place in August 2015 and a transcript of that hearing is of record.  

The issue on appeal was previously denied in an October 2008 rating decision.  However, new and material evidence is not necessary before the claim can be reconsidered on its merits, because service department records in existence at the time of the last denial have since been associated with the claims file.  See 38 C.F.R. § 3.156(c) (2016).  It appears that the Veteran's original service treatment records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  The claims file now contains documents compiled from information on hospital admission cards created by the Department of the Army's Office of the Surgeon General between 1945 and 1945 and made available to the NPRC in 1988.  This document lists only the Veteran's service number, date of admission, treatment facility and two diagnoses and is apparently all that is left of the Veteran's service treatment records.  The document indicates that the information was apparently collected by the NPRC in October 2006.  The October 2008 rating decision contains a list of the items of evidence which the RO considered before denying the Veteran's claim, but the information from the hospital admission cards is not on that list and the text of the rating decision also does not refer to these documents.  Under these circumstances, it is reasonable to suppose that the information was in existence at the time of the last final denial, but was not associated with the claims file until after the October 2008 rating decision.  

The issue of whether the Veteran is entitled to reimbursement for certain payments made by him to a VA Medical Center has been raised by the record in an April 2016 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Information from the relevant hospital admission data cards suggest that the Veteran was admitted to an Army Hospital in Fort Lewis, Washington in October 1944.  The diagnoses were nocturnal enuresis and emotional instability.  Enuresis is "urinary incontinence."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 628 (32d ed. 2012).   

In his hearing testimony and written statements, the Veteran attributes his current bladder and prostate disabilities to his treatment by an Army physician during his admission to the Hospital in Fort Lewis.  In his substantive appeal, the Veteran wrote that the physician "probed with a rod three times up into my urinary system."    An October 2008 written statement described "two cystoscopes examinations." 

To help decide the Veteran's claim, the AOJ requested an opinion from a physician in April 2014.  The examiner was asked to review the Veteran's "available service treatment record (a single Surgeon General's report) [showing] that he was hospitalized during service in 1944 for nocturnal eneuresis [sic], with a secondary diagnosis of emotional instability . . . Available treatment records show that [the Veteran] has been treated for prostate cancer and neurogenic bladder."  The examiner was asked to indicate "whether [the Veteran's] current prostate cancer and/or neurogenic bladder were at least as likely than not caused by, or represent a progression of, the nocturnal eneuresis [sic] shown in service." 

Somewhat unusually, the VA examiner provided the following opinion in the form of a hand-written note on the bottom of the Deferred Rating Decision (VA Form 21-6789) containing the request for the opinion: "Veteran's current condition of neurogenic bladder, [benign prostate hypertrophy] and prostate [cancer] are not due to in service conditions of 1944.  Nocturnal eneuresis [sic] and psychological condition by medical definition and established pathophysiology of current conditions have no cause and effect relationship."    There is no typewritten report or standard VA examination report form.      

When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Unfortunately, the rationale for the April 2014 VA examiner's opinion fails to address the Veteran's lay statements.  "While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). An adequate opinion must address the Veteran's suggestion that his current bladder and prostate diseases are related to an Army physician's probing of his urinary tract with a rod, "cystoscope" or other instrument.

In light of VA's "heightened duty" to assist a Veteran when service treatment records are lost or destroyed, see Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), the Board must remand this appeal to obtain a new medical opinion.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since July 2016.

2. After obtaining any identified and outstanding records, refer the claims file to the physician who prepared the April 2014 VA medical opinion report for preparation of an addendum on the probability of a relationship between the Veteran's treatment at an Army Hospital in 1944 and any current disability of the urinary tract, bladder or prostate.  If that physician is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is necessary, one must be provided.  If the examiner believes that an interview with the Veteran would be needed to clarify the nature of the Veteran's contentions, such an interview should be arranged.  

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any current disability of the urinary tract, bladder or prostate is related to any disease, injury or event during active duty service, to include the probing of the Veteran's urinary tract with a rod, "cystoscope" or other instrument by an Army physician during the Veteran's hospitalization in October 1944.  Any opinion provided must include an explanation of the reasons for the opinion.

3. The AOJ must ensure that all the requested medical opinion is in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4. After considering the need for any further development, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a SSOC and be allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




